Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.128 Page 1 of 13




               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
            Plaintiff,    Civil Action No. 1:19-cv-00165
and                                      Honorable Janet T. Neff
MELINDA L. CROOKE,
                 Intervenor Plaintiff,
                 v.


HERBRUCK POULTRY RANCH, INC.,
                 Defendant.
__________________________________________________________________
                    JOINT STATUS REPORT
__________________________________________________________________

      A Rule 16 Scheduling Conference is scheduled for May 29, 2019 at

10:00 a.m. before Honorable Janet T. Neff. Appearing as counsel for

Plaintiff will be Dale Price, Esq. EEOC, 477 Michigan Avenue, Room

865, Detroit, Michigan 48226. Appearing as counsel for Intervenor-

Plaintiff will be Glenn L. Smith, Wheeler Upham PC, 250 Monroe Ave.

NW, Ste. 100, Grand Rapids, Michigan 49503. Appearing as counsel for




                                     1
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.129 Page 2 of 13




Defendant will be Catherine A. Brainerd, Rhoades McKee PC, 55

Campau Avenue NW, Suite 300, Grand Rapids, Michigan 49503.

     1.    Jurisdiction.     Jurisdiction is based on 28 U.S.C. §§ 451,

1331, 1337, 1343, and 1345. Section 107(a) of the ADA, 42 U.S.C. §

12117(a), which incorporates by reference sections 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-

5(f)(1) and (3), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C.

§1981(a) governs this action.

     2.    Jury or Non-Jury. Plaintiff and Intervenor Plaintiff have

requested a jury trial on all questions of fact raised by the complaints.

     3.    Judicial Availability. The parties do not agree to have a

United States Magistrate Judge to conduct any proceedings in this case,

including trial, and the parties do not agree to have a United States

Magistrate Judge order the entry of final judgment.

     4.    Statement of the Case.

           (a)   Plaintiff’s Statement:

     This action involves charging party/intervenor plaintiff Melinda

Crooke, who worked at Defendant’s Saranac, Michigan facility as a line

worker. Crooke has Tourette’s Syndrome, attention deficit


                                     2
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.130 Page 3 of 13




disorder/attention deficit hyperactivity disorder (“ADD/ADHD”), and

other impairments. As a result of these conditions, Crooke experienced

obvious symptoms such as head twitches, facial tics, confusion and

talkativeness.

     Defendant’s employees—including Crooke’s supervisor—began to

mock Crooke because of her symptoms. Crooke complained to

Defendant’s human resources personnel; however, Defendant mocked

and teased her even more, resulting in Crooke’s constructive discharge.

           (b)   Intervenor-Plaintiff’s Statement:

     In addition to what is set forth in Plaintiff’s statement, Ms.

Crooke states her medical conditions render her disabled in the major

life functions of speaking, thinking, learning, and socializing.   Ms.

Crooke suffered a hostile work environment from her supervisor, team

leader, and co-workers based on disabilities and perceived disabilities

that included mocking and name calling. When she protested the

discriminatory treatment, she was retaliated against by being further

harassed and ostracized. As a result of the hostile work environment

due to her disabilities/perceived disabilities and protected EEO activity

and Human Resources and upper management’s failure to stop the


                                     3
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.131 Page 4 of 13




harassment and unlawful activity, she was constructively discharged.

She is seeking compensation for her pecuniary losses, compensation for

her pain and suffering, punitive damages, equitable relief including

restoration, and the award of attorney’s fees and costs.

           (c)   Defendant’s Statement:

     Ms. Crooke was not subject to any harassment or retaliation based

on any alleged disability. Herbruck’s was not aware of any claim of

disability by Ms. Crooke that substantially interfered with her ability to

perform the essential functions of her job. She never requested any

work accommodations, never submitted any medical documentation to

Herbruck’s at any time regarding or relating to a disability, never

alleged or complained of any harassment.

     Ms. Crooke did have some performance issues, including inability

to remain at her station, interference with coworkers, and attendance

issues. When confronted with video evidence of leaving her station and

attempting to engage other workers to play with a tape ball, Ms. Crooke

continued to deny the incident occurred. Upon receiving her written

warning, she responded, “I have ADD and it gets hard to stay on task at

times.” In order to help her succeed, Ms. Crooke’s manager instituted


                                     4
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.132 Page 5 of 13




bi-weekly meetings. As a result, Ms. Crooke’s performance substantially

improved.

     Ms. Crooke elected to leave her employment with Herbruck’s to go

back to a prior employer, Walmart. After she had given notice, but prior

to her last date of work, she was written up for walking off the job

during her shift after explicitly told she was not authorized to leave.

Ms. Crook then voluntarily resigned her employment. Ms. Crooke was

not subjected to harassment or discrimination, was not retaliated

against, nor constructively discharged.

     5.     Prospects of Settlement: The parties have not engaged in

settlement discussions after the failed the conciliation process. At that

time, the parties were too far apart in their positions to settle.

     6.     Pendent State Claims: There are no pendent claims.

     7.     Joinder of Parties and Amendment of Pleadings: The

parties expect to file all motions for joinder of parties to this action and

to file all motions to amend the pleadings by June 24, 2019.

     8.     Disclosures and Exchanges:

            (a)   Fed.R.Civ.P. 26(a)(1) requires initial disclosures,

including identification of lay witnesses, unless the Court others


                                      5
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.133 Page 6 of 13




otherwise. Rule 26(a)(1) disclosures will be required early in this case;

therefore, the parties will exchange initial disclosures by June 24,

2019.

     (b)   Plaintiff expects to be able to furnish the names of expert

witnesses by September 3, 2019. Intervenor-Plaintiff expects to be

able to furnish the names of expert witnesses by September 10, 2019.

Defendant expects to be able to furnish the names of expert witnesses

by October 1, 2019.

     (c)   It would be advisable in this case to exchange written expert

witness reports as contemplated by Federal Rule of Civil Procedure

26(a)(2). Written expert reports will be exchanged before the close of

discovery, according to the following schedule:

     Plaintiff’s expert report: November 5, 2019

     Intervenor Plaintiff’s expert report: November 5, 2019

     Defendant’s expert report: December 5, 2015

     (d)   The parties have agreed to make available the following

documents without the need of a formal request for production:

           From Plaintiff to Defendant: Plaintiff’s Administrative File

(non-privileged documents).


                                     6
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.134 Page 7 of 13




            From Intervening Plaintiff to Defendant:

           Mutually agreeable medical/pharmacy releases requested by
            the Defendant.
           An executed release to obtain tax records.
           Those special education documents that she has located.
           Copies of those tax records she has located.
           Copies of medical/pharmacy records her counsel obtains
            them as a result of requests for records that have been sent
            out to various providers.

            From Defendant to Plaintiff/Intervening Plaintiff:

     To the extent not contained in the Commission’s administrative

file, Defendant agrees to provide Ms. Crooke’s personnel file, applicable

policies/employee handbooks, and documents supporting its affirmative

defenses.

     9.     Discovery: The parties believe that all discovery

proceedings can be completed by January 31, 2020.

     Each party may issue the limit of 25 interrogatories. Depositions

shall be limited to 10 per party. Individual depositions will be limited to

no more than 7 hours each in duration. If any party desires to impose

additional limits or desires relief from these limits, the party will

contact the Court with an appropriate request to modify the order.

     For the Plaintiff, topics for discovery include Melinda Crooke’s

disabilities, Melinda Crooke’s complaints about the harassment she

                                     7
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.135 Page 8 of 13




experienced, the actions Defendant took with respect to Crooke’s

complaints, other complaints Defendant received about Crooke’s

supervisor and other harassment complaints, backpay, and damages

issues.

     For the Intervening Plaintiff, topics include facts supporting

Appellant’s claims, Herbruck’s responses to the EEOC’s investigation,

Herbruck employees’ observations of and/or participation in

harassment, Herbruck’s responses/actions to Ms. Crooke and Ms.

Treasa Perkin’s notification of harassment of Ms. Crooke, Herbruck’s

records (emails, text messages, notes, witness statements, reports, etc.)

pertaining to the issues in the case, records and information on other

complaints discrimination by those individuals harassing Complainant

and management’s responses, records maintained on Ms. Crooke by

Herbruck’s, record retention, workplace video, wage rate and pay raise

records for similar employees during the intervening years, Herbruck’s

anti-discrimination policies, management training, and

implementation; and the bases and supporting evidence for Herbruck’s

affirmative defenses.




                                     8
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.136 Page 9 of 13




     For the Defendant, discovery topics are expected to include facts

supporting Plaintiff’s / Crooke’s allegations and Herbruck’s affirmative

defenses, including, but not limited to, Ms. Crooke’s alleged

disability(ies), her alleged complaints to Herbruck’s, and her alleged

damages.

     10.      Disclosure or Discovery of Electronically Stored

Information:

     The parties have discussed the production of electronically stored

information and suggest that such information be handled as follows:

Counsel for the parties are in the process of ascertaining to what extent,

if any, the parties have electronically stored information (ESI) that will

be subject to disclosure or discovery. In the event such information is

identified by either party, the parties agree to meet and confer and

mutually agree in writing to the terms and conditions of any ESI

disclosure.

     11.      Assertion of Claims of Privilege or Work-Product

Immunity After Production: Any documents subject to the

attorney/client privilege, governmental privileges, and/or work-product

doctrine, which are disclosed to the opposing party shall be immediately


                                     9
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.137 Page 10 of 13




returned to the disclosing party, with or without a request from the

disclosing party. Any such disclosure shall not constitute a waiver.

     If either party attempts to use a document that the other party

believes to be privileged, the party claiming privilege or work product

immunity shall notify the opposing party that it is invoking the

privilege and/or work product immunity doctrine and the documents

shall be immediately returned to the disclosing party.

     12.   Motions: The parties acknowledge that W.D. Mich. L. Civ.

R. 7.1(d) requires the moving party to ascertain whether the motion will

be opposed. All motions shall affirmatively state the efforts of the

moving party to comply with the obligation created by said Rule 7.1(d).

     The Commission may file a motion for summary judgment as to

the charging party’s allegations. Ms. Crooke would likely join the

Commission’s motion and/or may file her own motion.

     The parties anticipate that all pre-motion conference requests will

be filed by February 28, 2020.

     13. Alternative Dispute Resolution: In the interest of

conserving judicial resources, the parties acknowledge that this Court

will require the parties to participate in some form of Alternative


                                     10
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.138 Page 11 of 13




Dispute Resolution. See Judge Neff’s Information and Guidelines for

Civil Practice, located on the Court’s website, www.mi.wd.uscourts.gov.

After the depositions of the principal witnesses, the parties are willing

to engage in voluntary facilitative mediation between January 31,

2020 and the pre-motion conference date.

     14.   Length of Trial: Counsel estimate that the trial will take

8 days.

     15.   Electronic Document Filing System: Counsel

understands that W.D. Mich. L. Civ. R. 5.7(a) requires that attorneys

file and serve all documents electronically by means of the Court’s

CM/ECF system, unless the attorney has been specifically exempted by

the Court for cause or a particular document is not eligible for electronic

filing under the rule. The parties acknowledge that the Court expects

all counsel to abide by the requirements of this rule.

     16.   Other: At this time the parties do not believe that this case

has any special characteristics that warrant extended discovery,

accelerated disposition, etc.



                                   EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION

                                     11
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.139 Page 12 of 13




                                   Attorney for Plaintiff

                                   /s/ Dale Price
                                   Dale Price, Esq. (P55578)
                                   477 Michigan Avenue
                                   Detroit, MI 48226


                                   Wheeler Upham, P.C.

                                   /s/ Glenn L. Smith (by DP w/perm.)
                                   Glenn L. Smith (P43156)
                                   Catherine M. Sullivan (P40699)
                                   Attorneys for Intervenor Plaintiff
                                   250 Monroe Ave, Suite 100
                                   Grand Rapids, MI 49503
                                   (616) 459-7100
                                   smith@wuattorney.com
                                   sullivan@wuattorneys.com

                                   RHOADES McKEE, P.C.
                                   Attorneys for Defendant

                                   /s/ Catherine A. Brainerd (by DP
                                   w/perm.)
                                   Catherine A. Brainerd (P70202)
                                   55 Campau Ave. NW, Ste. 300
                                   Grand Rapids, MI 49503
                                   (616)233-5199
                                   cabrainerd@rhoadesmckee.com

Dated:     May 22, 2019




                                     12
Case 1:19-cv-00165-JTN-ESC ECF No. 15 filed 05/22/19 PageID.140 Page 13 of 13




                                     13
